 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9

10   ROBERT WESLEY COWAN,                               Case No. 1:19-cv-00745-DAD
11                  Petitioner,                         DEATH PENALTY CASE
12          v.                                          ORDER SETTING CASE MANAGEMENT
                                                        CONFERENCE
13   RONALD DAVIS, Warden of California State
     Prison at San Quentin,                              Date: September 30, 2019
14                                                       Time: 1:30
                    Respondent.                          Courtroom: 5
15                                                       Judge: Hon. Dale A. Drozd
16

17

18

19
20

21

22          On May 28, 2019, petitioner Robert Wesley Cowan, a state prisoner facing capital

23 punishment, commenced this action pursuant to 28 U.S.C. § 2254 by filing applications for

24 appointment of counsel to represent him, stay of execution and to proceed in forma pauperis.

25          On May 29, 2019, the court issued an order referring the case to the Selection Board for

26 the Eastern District of California for recommendation of counsel, denying without prejudice
27 petitioner’s application for stay of execution and granting petitioner’s application to proceed in

28 forma pauperis.
                                                    1
 1         On June 6, 2019, the court appointed the Federal Defender to represent petitioner in this

 2 proceeding.

 3         Accordingly,

 4         1.      On September 30, 2019 at 1:30 p.m., the undersigned will hold a case

 5                 management conference.1 The parties may appear by teleconference. Counsel are

 6                 directed to contact the court’s Courtroom Deputy Clerk, Ms. Jami Thorp, to

 7                 advise that they will be appearing telephonically and to obtain the teleconference

 8                 number and pass code.

 9         2.      Petitioner’s counsel shall be prepared to discuss the due date for filing the federal

10                 habeas petition pursuant to 28 U.S.C. § 2254 and any intention of seeking tolling.

11         3.      Respondent’s counsel shall be prepared to discuss a date for filing the answer or

12                 other responsive pleading as well as setting a date for electronic lodging of the

13                 state court record as described in Local Rule 191(h)(1) and consistent with the

14                 timeframe provided therein. The court’s expectation regarding lodging the state

15                 record is that:

16                 a.      Respondent’s counsel shall file a Notice of Lodging and lodge the state

17                         court record in electronic (optical character recognition) format on the

18                         court’s electronic filing system, each item of the state court record shall be

19                         lodged as an attachment to the Notice of Lodging, for each separate

20                         attachment the Notice of Lodging shall identify the attachment number

21                         and the Bate-stamp numbers and the name of that part of the record

22                         including its internal pagination if any, the identical identifying

23                         information shall also be included as the docket title of each electronically

24                         lodged attachment to the Notice of Lodging, to the extent possible each

25                         separate paper volume of the state court record shall be lodged as one

26                         attachment,

27
    If this date is not convenient for counsel, they may consult with the undersigned’s courtroom
     1

28 deputy to arrange a different date for the conference.
                                                     2
 1              b.       State sealed records shall be lodged in paper form, and

 2              c.       Respondent’s counsel need not lodge the state court record on CDs and

 3                       courtesy copies on CD are not required.

 4
     IT IS SO ORDERED.
 5

 6     Dated:   June 14, 2019
                                                      UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  3
